           Case 1:21-cv-00704-LGS Document 10 Filed 04/09/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
JIMMY FANFAN,                                                 :
                                             Plaintiff,       :
                                                              :     21 Civ. 704 (LGS)
                           -against-                          :
                                                              :          ORDER
MCC; FBOP; ROBERT BEAUDOUIN MD;                               :
JOAQUIN Y, MLP;CHERLY ANCRUM DDS; :
DR. DANIEL KAUFMAN; LOPEX HYGOR                               :
NRP; SINGH MANDEEP PA.C,                                      :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on February 16, 2021, the Court issued an Order (1) dismissing all claims,

except those against Dr. Daniel Kaufman, (2) directing Plaintiff to file any letter seeking to

replead claims against Lopes Hygor, Cheryl Ancrum, Robert Beaudoin, Joaquin Y. and Singh

Mandeep, along with a proposed amended complaint, by March 12, 2021, and (3) directing the

United States Attorney for the Southern District of New York to ascertain the service address for

Dr. Kaufman and provide this information to Plaintiff and the Court within sixty days of the date

of the Order. Dkt. No. 7.

        WHEREAS, Plaintiff did not file a letter seeking to replead any claims.

        WHEREAS, the United States Attorney for the Southern District of New York provided

the following address for Dr. Daniel Kaufman:

                                              Dr. Daniel Kaufman, MD
                                              Discreet Plastic Surgery
                                                1599 East 15th Street
                                               Brooklyn, NY 11230.

Dkt. No. 8.

        WHEREAS, an initial pretrial conference is scheduled for April 15, 2021. Dkt. No. 6.

        WHEREAS, on April 5, 2021, the United States Attorney for the Southern District of
          Case 1:21-cv-00704-LGS Document 10 Filed 04/09/21 Page 2 of 2


New York filed a letter seeking guidance on whether Government counsel should attend the

initial pretrial conference. Dkt. No. 9. It is hereby

       ORDERED that the initial pretrial conference scheduled for April 15, 2021, is

ADJOURNED to May 20, 2021, at 10:40 a.m. The conference will be telephonic and will take

place on the following conference line: 888-363-4749, access code: 5583333. Government

counsel should attend only if it represents Dr. Kaufman. It is further

       ORDERED that Government counsel shall transmit a copy of this Order to the Warden of

the MCC to (1) ensure he is informed that the initial pretrial conference was adjourned and (2)

determine the telephone number at which Plaintiff will be reachable for the conference on May

20, 2021, at 10:40 a.m., and by May 13, 2021, shall file a letter informing the Court of these

arrangements.

       The Clerk of Court is respectfully directed (1) to complete a USM-285 form with the

address for Dr. Kaufman and deliver all documents necessary to effect service on Dr. Kaufman to

the U.S. Marshals Service; (2) to mail a copy of this Order to Plaintiff at the following address:

                                             Jimmy FanFan
                                           Reg. No. 90863-053
                                            M.C.C. New York
                                             150 Park Row
                                           New York, NY 1007,

and note service on the docket; and (3) to close the motion at Docket No. 9.


Dated: April 9, 2021
       New York, New York




                                                  2
